SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [X] Definitive Additional Materials [] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 Nationwide Mutual Funds (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee(Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [] Fee paid previously with preliminary proxy materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: NATIONWIDE ENHANCED INCM FD [CLASS] SPECIAL MEETING TO BE HELD ON 09/25/14 AT 10:00 A.M. EDT FOR HOLDERS AS OF 07/08/14 ISSUER CONFIRMATION COPY - INFO ONLY 11-0001THIS FORM IS PROVIDED FOR INFORMATIONAL PURPOSES ONLY. PLEASE DO NOT USE IT FOR VOTING PURPOSES. [NUMBER] IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SHAREHOLDER MEETING TO BE HELD ON 09/25/14 FOR NATIONWIDE ENHANCED INCM FD [CLASS] THE FOLLOWING MATERIAL IS AVAILABLE AT WWW.PROXYVOTE.COM**A** -PROXY STATEMENT-PROSPECTUS 2-I-S THIS SPACE INTENTIONALLY LEFT BLANK PLEASE INDICATE YOUR VOTING INSTRUCTIONS FOR EACH PROPOSAL FOR AGN ABS 1 TO APPROVE A PLAN OF REORGANIZATION PROVIDING FOR: (I) ACQUISITION BY NATIONWIDE HIGHMARK SHORT TERM BOND FUND (ACQUIRING FUND) OF ALL PROPERTY & ASSETS OF NATIONWIDE ENHANCED INCOME (TARGET FUND), IN EXCHANGE FOR SHARES OF ACQUIRING FUND; (II) PRO RATA DISTRIBUTION OF SUCH ACQUIRING FUND SHARES TO SHAREHOLDERS OF TARGET FUND; & (III) LIQUIDATION OF TARGET FUND *NOTE* SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. FOR [] [] [] [NUMBER] PLACE "X" HERE IF YOU PLAN TO ATTEND AND VOTE YOUR SHARES AT THE MEETING BROADRIDGE 51 MERCEDES WAY EDGEWOOD NY 11717 MATERIALS ELECTION As of July 1, 2007, SEC rules permit companies to send you a Notice indicating that their proxy materials are available on the Internet and how you can request a mailed copy. Check the box to the right if you want to receive future proxy materials by mail at no cost to you. Even if you do not check the box, you will still have the right to request a free set of proxy materials upon receipt of a Notice. FOR [] NATIONWIDE FUNDS GROUP ATTN: KAREN BARNABY 1, STE. 400 KING OF PRUSSIA, PA VIF01H
